Title: From George Washington to Daniel Rogers, 2 February 1797
From: Washington, George
To: Rogers, Daniel


                        
                            
                            Gentlemen, 
                            United States 2d of Feby 1797
                        
                        I receive with great satisfaction the Addresses of the Senate and the House of
                            Representatives of the State of Delaware, which you have now presented to me, on the
                            occasion of my contemplated retirement from the Presidency of the United States.
                        These evidences of their affection, and testimonies that my public Services
                            have been useful to my country, will ever be dear to me.
                        
                        If yielding to the calls of my fellow-citizens, I have renounced the ease and
                            enjoyments of private life, to encounter the dangers & difficulties of the first and
                            most arduous employments, it was because the sacrifices, on my part, were by them deemed
                            interesting to their safety & Welfare. Animated by such motives, and supported by
                            the general spirit & patriotism of my countrymen, when the objects of my public
                            agency were attained, nought remained to me but to seek again the private station which
                            their partiality and confidence required me for a time to relinquish. In this chosen
                            retirement, the approving voice of my country will ever be a subject of grateful
                            recollection; while I behold its increasing prosperity, under the influence of the same
                            public spirit, energy, justice and moderation, in which its independence, character and
                            credit have been founded. That such may be the fruit of our labours, and such the happy
                            progress of our Republic, is, and ever will be, the object of my ardent wishes.
                        These sentiments, gentleman, with my grateful acknowledgments to the Senate and
                            the House of Representatives of the State of Delaware, I pray you to communicate to them in
                            such manner as you shall deem proper.
                        
                            Go: Washington
                            
                        
                    